To compel relator to grant costs to appellants on discontinuance by plaintiff and appellee of case appealed from the ■Justice Court.
Denied, with costs, February 25, 1891.
Appellee moved to dismiss appeal because of defective affidavit and bond. The court at the hearing declined to dismiss, but granted leave to file new affidavit and bond, and pending discussion of-what costs should be allowed to appellee on the motion, the court having intimated an intention to grant costs, “the plaintiff discontinued.